In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00368-CV

LAMAR ADVANTAGE OUTDOOR                      §   On Appeal from the 96th District Court
COMPANY, L.P., Appellant
                                             §   of Tarrant County (096-293180-17)

V.                                           §   September 24, 2020

TEXAS DEPARTMENT OF                          §   Memorandum Opinion by Justice Womack
TRANSPORTATION, Appellee

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellant Lamar Advantage Outdoor Company, L.P.

shall bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack